Case: 1:21-cv-01640 Document #: 4-3 Filed: 03/26/21 Page 1 of 5 PageID #:41




            Exhibit C:
      Emails to CPD Counsel
3/24/2021        Case: 1:21-cv-01640 Document #: 4-3 Filed: 03/26/21
                                          @nlaw.northwestern.edu Mail - UrgentPage   2 of 5 PageID #:42
                                                                              CPD Issue



                                                                  Luke Fernbach <lukefernbach2021@nlaw.northwestern.edu>



  Urgent CPD Issue
  2 messages

  Sheila A Bedi <sheila.bedi@law.northwestern.edu>                                          Thu, Jan 14, 2021 at 3:51 PM
  To: "celia.meza@cityofchicago.org" <celia.meza@cityofchicago.org>, Tyeesha Dixon <Tyeesha.Dixon@cityofchicago.org>
  Cc: Daniel Massoglia <daniel@first-defense.org>, Luke Fernbach <lukefernbach2021@nlaw.northwestern.edu>, Sara
  Rosenburg <sara.rosenburg@law.northwestern.edu>


    Celia and Tyeesha: I hope this email finds you both well. I am re-forwarding an email about an
    urgent situation regarding our Client Mr. Darren Cole. As described below, Mr. Cole has suffered
    significant harm because CPD repeatedly mistakes him as someone who has an active warrant
    and who, we have reason to believe, is identified as a gang member in CLEAR. I write in the
    hopes that we can resolve this matter without resorting to litigation. Please advise whether you
    are willing to discuss this next week—we are contemplating filing a
    Complaint and Motion for a TRO, but would much prefer to resolve this through informal
    means. I look forward to your response. Best, s




    Sheila A. Bedi
    Clinical Professor of Law
    Director, Community Justice & Civil Rights Clinic
    Northwestern Pritzker School of Law
    375 E. Chicago Ave., 8th Floor
    Chicago, IL 60611
    T: 312-503-2492
    Pronouns: she, hers
    Schedule a time to meet with me here: https://calendly.com/sheila-bedi




    From: Sheila A Bedi
    Sent: Tuesday, October 13, 2020 1:01 PM
    To: Andrew Worseck <Andrew.Worseck@cityofchicago.org>; daniel@first-defense.org
    Subject: Gang database issue




https://mail.google.com/mail/u/0?ik=519eafe667&view=pt&search=all&permthid=thread-f%3A1688900593581871336&simpl=msg-f%3A16889005935…   1/4
3/24/2021        Case: 1:21-cv-01640 Document #: 4-3 Filed: 03/26/21
                                          @nlaw.northwestern.edu Mail - UrgentPage   3 of 5 PageID #:43
                                                                              CPD Issue

    Drew: I am writing you on behalf of Darren Cole, DOB 12/16/1970, who lives at 152 N.
    Hermitage Avenue, 60612. (Driver’s License 34001687). As described below, Mr. Cole has
    suffered significant harm because CPD repeatedly mistakes him as someone who has an active
    warrant and who, we have reason to believe, is identified as a gang member in CLEAR. I write in
    the hopes that we can resolve this matter without resorting to litigation.


    Mr. Cole shares that same first and last name and birthdate with a Darren H. Cole, who has an
    active warrant and who, we have reason to believe, is identified as a gang member in CLEAR.
    Mr. Cole reports that CPD has detained him approximately 200 times on the mistaken
    impression that he is Darren H. Cole. During these interactions with CPD, officers frequently
    point guns at Mr. Cole and he is often taken into custody, where he waits for 4-6 hours until the
    matter of his mistaken identity is sorted out. He has a number of documents from law
    enforcement (including the attached letter from Marion County and a note from CPD Sergeant
    Osbourne) documenting this mistaken identity. Nevertheless, when Mr. Cole drives his vehicle,
    CPD officers frequently pull him over and accuse him of being Darren H. Cole, and detain him
    —even when he presents these documents.


    Mr. Cole also lives with severe asthma and during the COVID-19 pandemic, he has stopped
    driving his car, because he is terrified of being taken into custody where he could be exposed to
    the virus in lock-up. As a result, he takes public transportation to work where he also risks
    infection—and because of his medical vulnerability serious illness or death. This issue of
    mistaken identity related to the gang database has caused Mr. Cole significant harm—he rarely
    leaves the house, has serious anxiety and leaves in fear of the CPD. He has lost jobs during his
    time in custody and this situation has adversely affected his relationship with his family
    members. In short, his damages are significant and quantifiable.


    However, Mr. Cole is interested in exploring potential resolutions that do not involve a monetary
    demand. He merely wants to be able to drive his car without the risk of CPD mistaking his
    identity and falsely detaining him. We believe that a notation in CLEAR and a directive to CPD
    officers could provide Mr. Cole with some measure of protection.


    Would the City be interested in discussing an amicable resolution of this matter? It’s our hope
    that we can resolve this matter without seeking emergency relief from the court. We’d like to
    schedule a time to discuss at your earliest convenience. Best, s




    Sheila A. Bedi
    Clinical Professor of Law

https://mail.google.com/mail/u/0?ik=519eafe667&view=pt&search=all&permthid=thread-f%3A1688900593581871336&simpl=msg-f%3A16889005935…   2/4
3/24/2021      Case: 1:21-cv-01640 Document        #: 4-3 Filed: 03/26/21
                                               @nlaw.northwestern.edu Mail - UrgentPage   4 of 5 PageID #:44
                                                                                   CPD Issue

    Director, Community Justice & Civil Rights Clinic
    Northwestern Pritzker School of Law
    375 E. Chicago Ave., 8th Floor
    Chicago, IL 60611
    T: 312-503-2492
    Pronouns: she, hers
    Schedule a time to meet with me here: https://calendly.com/sheila-bedi




            Cole Exhibits.pdf
            1094K


  Daniel Massoglia <daniel@first-defense.org>                                                Wed, Jan 20, 2021 at 11:36 AM
  To: Sheila A Bedi <sheila.bedi@law.northwestern.edu>, "celia.meza@cityofchicago.org" <celia.meza@cityofchicago.org>,
  Tyeesha Dixon <Tyeesha.Dixon@cityofchicago.org>
  Cc: Luke Fernbach <lukefernbach2021@nlaw.northwestern.edu>, Sara Rosenburg <sara.rosenburg@law.northwestern.edu>

    Hi all,

    Though Sheila mentioned it in her email up-thread, I want to underscore the depth of the harm that has come to our
    client as a result of the constant police stops. Because of his well-founded fear that every time he leaves his house in a
    vehicle he might end up, wrongfully, in police detention, he was, for example, unable to visit his father on his deathbed
    and is frequently unable to visit his mother. He takes public transit during a pandemic despite the risk to his health. His
    adult children, who spent formative years repeatedly seeing and experiencing their father stopped wrongly by police,
    do not ride in the car with him to this day. He has lost jobs and his marriage. His life has been completely upended.
    After all this time, and all these stops, his true identity (and innocence) cannot be a mystery to the broader body of
    officers who detain him, typically on the west side.

    Mr. Cole has done everything he could think of to clear up the situation: he has spoken with beat officers, sergeants
    (one of whom wrote a note for him to show to officers indicating that the warrant did not identify him), and at least one
    sheriff (who provided a different note indicating that the warrant did not belong to him). He been fingerprinted and
    went to the DMV with the help of an officer, who, after wrongly stopping him, realized the error and tried to help him
    correct it through those means.

    Please let us know if you are able to discuss further.

    Thanks,
    Daniel

    --
    Daniel Massoglia

    Staff Attorney & Civil Rights Program Manager
    First Defense Legal Aid
    daniel@first-defense.org | (336) 575-6968
    1-800-LAW-REP4 (529-7374)
    Pronouns: he/him/his



https://mail.google.com/mail/u/0?ik=519eafe667&view=pt&search=all&permthid=thread-f%3A1688900593581871336&simpl=msg-f%3A16889005935…   3/4
3/24/2021          Case: 1:21-cv-01640 Document #: 4-3 Filed: 03/26/21
                                            @nlaw.northwestern.edu Mail - UrgentPage   5 of 5 PageID #:45
                                                                                CPD Issue




    From: Sheila A Bedi <sheila.bedi@law.northwestern.edu>
    Sent: Thursday, January 14, 2021 3:51 PM
    To: celia.meza@cityofchicago.org <celia.meza@cityofchicago.org>; Tyeesha Dixon
    <Tyeesha.Dixon@cityofchicago.org>
    Cc: Daniel Massoglia <daniel@first-defense.org>; Luke Fernbach <lukefernbach2021@nlaw.northwestern.edu>;
    Sara Rosenburg <sara.rosenburg@law.northwestern.edu>
    Subject: Urgent CPD Issue

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=519eafe667&view=pt&search=all&permthid=thread-f%3A1688900593581871336&simpl=msg-f%3A16889005935…   4/4
